DETAILED ACTION
Claims 29-36 are new.  Claims 5-20 are canceled.  Claims 1, 2, 21, 22, and 25-27 are currently amended.  A complete action on the merits of pending claims 1-4 and 21-36 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Response to Amendment
Acknowledgment is made to Applicant’s amendments filed 7/30/21.
Claim Rejections - 35 USC § 103
Claims 1-4 and 21-36 are rejected under 35 U.S.C. 103 as being unpatentable over Greff US 5620441 (Greff).
Regarding claims 1-3, 27, and 35, Greff teaches an RF current sensor (Fig. 1 sensing circuit 41) configured for remotely activating a smoke evacuation device in an electrosurgical system, the RF current sensor comprising: a sensor body comprising a cable interfacing sidewall and a retaining member, the cable interfacing sidewall and the retaining member defining a retention pocket configured to receive a cable that is configured to communicate RF current (Fig. 3 and col 4 lines 30-32 in coupler 43 a loop of the cables is inserted into the core 74 the pocket is where the loop is inserted and the different walls are the sidewall and retaining member); a sensor element configured for detecting RF current in the cable (Fig. 1 sensor/coupler 43); and a sensor cable in 
Greff does not explicitly teach a recess sidewall opposite the cable interfacing sidewall, and a retaining member disposed between the cable interfacing sidewall and the recess interfacing sidewall, and the retaining member being configured to flex away from the cable interfacing sidewall to admit the cable into the retention pocket, and the retaining member having an arcuate portion that extends towards the cable interfacing sidewall and is configured to extend partially around the cable to secure the cable within the retention pocket.
Greff teaches a recess interfacing sidewall (Fig. 1 back wall 32a), an cable interfacing sidewall (Fig. 1 recess 32c), and a retaining member (Fig. 1 holding member 14).  Where the retaining member acts as a leaf spring to accommodate the current path (par. [0060]).

Regarding claims 4 and 28, Greff teaches wherein the RF current sensor operates in the second mode when the sensor element identifies two RF currents-a first RF current flowing in an opposite direction as a second RF current-in the cable; wherein the second mode causes the RF current sensor to detect the first RF current with respect to the second RF current; and wherein one or more of the activation signal or the current signal are derived from the first RF current when the RF current sensor operates in the second mode (col 4 lines 56-37 and col 6 lines 6-12 bipolar mode where both the current leading to the instrument and returning from the instrument are in cable 18).  Since it is a current sensor both currents would be sensed.  The claim does not say which current (into or out of the surgical instrument) is being sensed and dictates the smoke evacuation.
Regarding claim 21, Greff teaches further comprising an electrosurgical system (Fig. 1), the electrosurgical system comprising: a signal generator configured to produce RF current (Fig. 1 generator 12); a source cable electrically coupled to the signal generator and to an electrosurgical instrument, the source cable being configured to communicate the RF current from the signal generator to the electrosurgical instrument (Fig. 1 conductor 18), the source cable being configured to be received within the retention pocket of the sensor body (Fig. 1 and Fig. 3); and a smoke evacuation device 
Regarding claim 22, Greff teaches wherein the RF current sensor is configured to be removably coupled to the source cable (col 4 lines 30-32).
Regarding claim 23, Greff teaches wherein the electrosurgical instrument comprises a monopolar electrosurgical instrument, and wherein the electrosurgical system further comprises a return electrode (Fig. 1 23) and a return cable (Fig. 1 21), the return cable being configured to communicate RF current from the return electrode to the signal generator (Fig. 1 input 14).
Regarding claim 24, Greff teaches wherein the RF current sensor is configured to be removably coupled to the return cable (col 4 lines 30-32), and wherein the RF current sensor is configured to activate the smoke evacuation device after detecting RF current communicated through the return cable (col 4 lines 1-12).
Regarding claim 25, Greff teaches wherein the RF current sensor is configured to detect RF current communicated to the return electrode (col 4 lines 30-32 monitoring conductor 21), and wherein the RF current sensor is configured to communicate a signal through the sensor cable electrically coupled to the return electrode and the smoke evacuation device (col 4 lines 1-12).
Regarding claim 26, Greff teaches the smoke evacuation device being configured to be electrically coupled to the return electrode by a first return cable (Fig. 1 45) and to the signal generator by a second return cable (Fig. 1 21), and wherein the RF current sensor is configured to detect RF current communicated from the first return cable to the second return cable (col 4 lines 1-12).
Regarding claim 29, Fukui teaches wherein the retaining member is configured to flex about an axis that is parallel to an axis of the cable received within the retention pocket (Fig. 1 the measured current path is the dashed CB).
Regarding claim 30, Fukui teaches wherein the sensor body further comprises a recess sidewall opposite (Fig. 1 the other recess 32c) the cable interfacing sidewall and towards which the retaining member is configured to flex when the retaining member flexes away from the cable interfacing sidewall (par. [0060] the free ends of 14K both flex so one end flexes toward the recess sidewall and the other toward the cable interfacing sidewall).
Regarding claims 31, 34, and 36, Fukui teaches wherein the sensor body comprises a protruding ridge and/or the retaining member comprises a stop member, the protruding ridge and/or the retaining member being configured to limit unintentional insertion of an object between the retaining member and the recess sidewall (Fig. 1 curved part of free ends of 14K).
Regarding claim 32, Fukui teaches wherein the retaining member has an arcuate portion configured to extend partially around the cable to secure the cable within the retention pocket (Fig. 1 and par. [0061]).

Regarding claim 33, Fukui teaches wherein the arcuate portion extends towards the cable interfacing sidewall (Fig. 1).
Response to Arguments
Applicant’s arguments with respect to claims 1, 27, and 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794